MollisoN, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule “A” for decision upon a stipulation, on the basis of which I find that foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise here involved, and that such value in each case is the price shown on schedule “B,” also hereto attached, plus the cost of packing, as shown on the invoices.
Judgment will issue accordingly.
Schedule B
Description of Value (unpacked) in skillings and pence Appeal No. merchandise
Hard rubber dust 70/30S 255052-A/1818-55 3/1
Hard rubber dust 70/30S 255053-A/1819-55 3/11
Ebonite Dust 70/30S 255054-A/1820-55 3/11
Hard rubber dust 70/30S 255055-A/1821-55 2/6-1/2
Ebonite Dust 70/30S 255057-A/1846-55 3/11
Ebonite Dust No. 3 255058-A/1847-55 2/3
Hard rubber dust 70/30S 3/11
Ebonite Dust 70/30S 3/11 255059-A/1848-55
Ebonite dust 70/30S 3/11 255060-A/1849-55
Ebonite dust 70/30S 3/11 255061-A/1S50-55
Ebonite dust 70/30S 3/11 255062-A/1851-55
Hard rubber dust 70/30S 3/11 255063-A/1852-55
Hard rubber dust 70/30S 2/10 256122-A/2611-55
Hard rubber dust 70/30S 2/10 256123-A/2612-55
Hard rubber dust 70/30S 3/11 256403-A/2655-55
Ebonite dust No. 3 2/3 256404 — A/2656-55
Ebonite dust 70/30S 3/11
Ebonite dust 70/30S 2/10 266405-A/2657-55
Ebonite dust 70/30S 2/10 256672-A/2783-55